PUBLISH
               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                                                           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                NOV - 8 2000
                                     No. 99-2426               THOMAS K. KAHN
                                                                    CLERK


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

STEVEN LAWRENCE RILEY,

                                                          Defendant-Appellant.



                   Appeal from the United States District Court
                       for the Middle District of Florida

                               (November 8, 2000)


B Y T H E C O U R T:

Before TJOFLAT, COX and BARKETT, Circuit Judges.

            We sua sponte grant rehearing in this appeal. Our opinion is published

at 211 F.3d 1209 (11th Cir. 2000).

      After we filed our opinion in this appeal, but before the mandate issued, the

Supreme Court decided Castillo v. United States, 120 S. Ct. 2090 (2000), which casts
doubt on the correctness of our ruling rejecting Riley’s challenge to the enhanced

penalty the district court imposed on him under 18 U.S.C. § 924(c)(1).              We

accordingly vacate the portion of our prior opinion addressing the § 924(c) sentencing

issue and direct the clerk to schedule the appeal for oral argument on that issue before

a regular oral-argument panel.

      REHEARING GRANTED; OPINION VACATED IN PART; ORAL

ARGUMENT GRANTED IN PART.




                                           2